 



EXHIBIT 10.34
2008 PERFORMANCE OBJECTIVES – CEO AND PRESIDENT
TARGET BONUS AS A PERCENTAGE OF BASE SALARY
The 2008 target bonus for the Chief Executive Officer (“CEO”) of Allergan, Inc.
(the “Company”) will be an amount equal to 120% of the CEO’s annual base salary
as of the last day of the 2008 fiscal year. The 2008 target bonus for the
President of the Company (“President”) will be an amount equal to 70% of the
President’s annual base salary as of the last day of the 2008 fiscal year. The
2008 target bonus amounts for the CEO and the President are referred to herein
individually as a “Target Bonus Amount” and collectively as the “Target Bonus
Amounts.”
2008 PERFORMANCE OBJECTIVES AND BONUS AMOUNT DETERMINATION
If the Company’s 2008 Adjusted EPS is greater than the Threshold EPS, the CEO
and President will be eligible to receive a bonus based on the following three
criteria: (i) 2008 Adjusted EPS, (ii) 2008 Revenue Growth and (iii) 2008 R&D
Reinvestment Rate. The bonus (if any) payable will be an amount determined by
multiplying (i) the Target Bonus Amount by (ii) the Target Bonus Multiplier. In
no event, however, will the CEO or President be eligible to receive all or any
portion of such bonus if the Company’s 2008 Adjusted EPS does not exceed the
Threshold EPS. For sake of clarity, if the Company’s performance exceeds any of
the targets for 2008 Revenue Growth and/or 2008 R&D Reinvestment Rate, but
actual 2008 Adjusted EPS does not exceed the Threshold EPS, no bonus will be
payable. Payment of the CEO’s and President’s 2008 performance bonus (if any)
will be made in accordance with, and subject to, the terms of the Allergan, Inc.
2006 Executive Bonus Plan, as in effect on the date hereof (the “Plan”),
including, without limitation, the provisions of Sections 2.4, 3.3 and 6.3 of
the Plan.
For purposes of determining the CEO’s and President’s 2008 performance bonus,
the following terms will have the following meanings:
     “2008 Adjusted EPS” means the Company’s 2008 Adjusted Net Earnings divided
by the weighted average number of common shares outstanding on a diluted basis
during 2008, rounded to the fourth decimal place.
     “2008 Adjusted Net Earnings” means the Company’s net earnings from
continuing operations for the 2008 fiscal year, adjusted to:

  •   remove the effects of extraordinary, unusual or non-recurring items;     •
  remove the effects of items that are outside the scope of the Company’s core,
on-going business activities;     •   remove the effects of accounting changes
required by United States generally accepted accounting principles;     •  
remove the effects of financing activities;     •   remove the effects of
expenses for restructuring or productivity initiatives;     •   remove the
effects of non-operating items;     •   remove the effects of spending for
acquisitions;     •   remove the effects of divestitures; and     •   remove the
effects of amortization of acquired intangible assets.

1



--------------------------------------------------------------------------------



 



2008 PERFORMANCE OBJECTIVES   ALLERGAN, INC.

     “2008 Revenue Growth” means the percentage increase (if any) in net product
sales for the 2008 fiscal year relative to net product sales for the 2007 fiscal
year, adjusted for the translation effect of changes in foreign exchange rates
between each fiscal year, rounded to the nearest one-hundredth of one percent.
     “2008 R&D Reinvestment Rate” means total research and development expenses
for the 2008 fiscal year as a percentage of the Company’s total net sales, for
the 2008 fiscal year, rounded to the nearest one-hundredth of one percent.
     “EPS Target” means an amount per share specified by the Organization and
Compensation Committee at the time of adoption of these performance objectives.
     “Target Bonus Multiplier” means the sum of the “% of Target Bonus Amount”
corresponding to: (a) the Company’s 2008 Adjusted EPS, (b) the Company’s 2008
Revenue Growth, and (c) the Company’s 2008 R&D Reinvestment Rate, in each case
as determined in accordance with the tables set forth on Exhibit A.
     “Threshold EPS” means the EPS Target, less $0.08.
2008 METHOD OF BONUS PAYMENT
     Bonuses will be paid in cash up to a maximum bonus pool equal to 100% of
Plan participants’ bonus targets. Bonuses will be paid in restricted stock or
restricted stock units to the extent the bonus pool exceeds 100% of Plan
participants’ bonus targets. Such restricted stock or restricted stock units
will provide for cliff vesting two years from the award effective date. Any
payment in the form of restricted stock or restricted stock units will be issued
under the Company’s 1989 Incentive Compensation Plan or, if adopted by the
Company’s stockholders, 2008 Incentive Award Plan. Upon a recipient’s death or
Total Disability (as defined below), or upon a recipient’s Normal Retirement
Eligibility Date (as defined below), all of the restrictions imposed on the
recipient’s restricted stock or restricted stock units shall lapse. Total
Disability shall be defined as the inability of a recipient, by reason of mental
or physical illness or accident, to perform any and every duty of the occupation
at which such recipient was employed when such disability commenced, which
disability is expected to continue for a period of at least 12 months. A
recipient’s Normal Retirement Eligibility Date shall be defined as the date on
which the recipient has (i) attained age 55 and (ii) been employed by the
Company for a minimum of 5 years.

2



--------------------------------------------------------------------------------



 



2008 PERFORMANCE OBJECTIVES   ALLERGAN, INC.

EXHIBIT A
TO
2008 PERFORMANCE OBJECTIVES – CEO AND PRESIDENT
2008 ADJUSTED EPS, 2008 REVENUE GROWTH AND
2008 R&D REINVESTMENT RATE PERFORMANCE

                                                                               
% of                     % of Target   2008     Target   2008 R&D     % of
Target 2008 EPS   2008 Adjusted     Bonus   Revenue     Bonus   Reinvestment    
Bonus Range %   EPS Range $     Amount   Growth     Amount   Rate     Amount    
                       
-2.9%
  EPS Target - $0.075       0.0 %     12.8 %       0.0 %     15.72 %       0.0 %
-2.3%
  EPS Target - $0.060       50.0 %     13.8 %       2.0 %     15.97 %       2.0
%
-1.7%
  EPS Target - $0.045       60.0 %     14.8 %       4.0 %     16.22 %       4.0
%
-1.2%
  EPS Target - $0.030       70.0 %     15.8 %       6.0 %     16.47 %       6.0
%
-0.6%
  EPS Target - $0.015       80.0 %     16.8 %       8.0 %     16.72 %       8.0
%                                              
EPS Target
  EPS Target       90.0 %     17.8 %       10.0 %     16.97 %       10.0 %      
                                       
0.8%
  EPS Target + $0.020       94.0 %     18.8 %       13.8 %     17.22 %      
13.8 %
1.5%
  EPS Target + $0.040       98.0 %     19.8 %       17.5 %     17.47 %      
17.5 %
2.3%
  EPS Target + $0.060       102.0 %     20.8 %       21.3 %     17.72 %      
21.3 %
3.1%
  EPS Target + $0.080       106.0 %     21.8 %       25.0 %     17.97 %      
25.0 %
3.8%
  EPS Target + $0.100       110.0 %                                    

If the Company’s performance exceeds the highest performance level shown above
for one or more of the specified performance measures (i.e., 2008 Adjusted EPS,
2008 Revenue Growth, and 2008 R&D Reinvestment Rate), the “% of Target Bonus
Amount” achieved with respect to that performance measure will be the maximum “%
of Target Bonus Amount” specified for that performance measure. For example, if
2008 Adjusted EPS equals EPS Target + $0.11, the “% of Target Bonus Amount” will
nonetheless be 110% for that performance measure.
If actual results for any one or more of the performance measures falls between
the performance levels shown above, the bonus will be prorated accordingly.

3



--------------------------------------------------------------------------------



 



2008 PERFORMANCE OBJECTIVES   ALLERGAN, INC.

Each component of the Target Bonus Multiplier will be determined independently
of each other component of the Target Bonus Multiplier; provided that no bonus
will be payable in the event the Company’s 2008 Adjusted EPS does not exceed the
Threshold EPS.

4